JS 44C/SDNY                    Case 7:20-cv-01247-KMK CIVIL
                                                       Document
                                                            COVER2SHEET
                                                                    Filed 02/12/20 Page 1 of 2
REV. 06/01/17
                            The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                            other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
                            United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.


PLAINTIFFS                                                                                       DEFENDANTS
THE PROIMMUNE COMPANY, LLC, a Delaware limited liability company                                 HOLISTA COLL TECH LTD., an Australian corporation; and DOES 1-50,
                                                                                                 inclusive;

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                              ATTORNEYS (IF KNOWN)
Ryan B. Abbott (5053673); Rowennakete P. Barnes (5528955)
Brown Neri Smith & Khan, LLP
11601 Wilshire Blvd., Ste. 2080, Los Angeles, CA 90025

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUS�
                 (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)
Breach of Contract (4)

                                                                                                                                                            Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SONY at any time? No [Z]Yes                                D
If yes, was this case Vol.          D lnvol. D     Dismissed. No        D    Yes D      If yes, give date __________ & Case No. __________

Is THIS AN INTERNATIONAL ARBITRATION CASE?                  No      0        Yes D

(PLACE AN [x] IN ONE BOX ONLY)                                              NATURE OF SUIT
                                    TORTS                                                                                       ACTIONS UNDER STATUTES



CONTRACT                            PERSONAL INJURY                 PERSONAL INJURY              FORFEITURE/PENALTY             BANKRUPTCY                       OTHER STATUTES
                                                                    [ ) 367 HEALTHCARE/
                                                                    PHARMACEUTICAL PERSONAL                                                                      [ )375 FALSE CLAIMS
[   I   110       INSURANCE         [ )310 AIRPLANE                                              [ ] 625 DRUG RELATED           [ ) 422 APPEAL
[   I   120       MARINE            [ )315 AIRPLANE PRODUCT         INJURY/PRODUCT LIABILITY                                             28 USC 158              [ ) 376 QUI TAM
                                                                                                  SEIZURE OF PROPERTY
[   I   130       MILLER ACT                LIABILITY               [ ) 365 PERSONAL INJURY             21 USC 881              [ ) 423 WITHDRAWAL               [ )400 STATE
[   I   140       NEGOTIABLE        [ )320 ASSAULT, LIBEL &                  PRODUCT LIABILITY                                           28 USC 157                      REAPPORTIONMENT
                                                                                                 [ ) 690 OTHER
                  INSTRUMENT                 SLANDER                [ ] 368 ASBESTOS PERSONAL                                                                    [ )410 ANTITRUST
[ I 150          RECOVERY OF        [ )330 FEDERAL                           INJURY PRODUCT                                                                      [ )430 BANKS & BANKING
                  OVERPAYMENT &             EMPLOYERS'                       LIABILITY           PROPERTY RIGHTS                                                 [ )450 COMMERCE
                  ENFORCEMENT               LIABILITY                                                                                                            [ )460 DEPORTATION
                  OF JUDGMENT       [ )340 MARINE                   PERSONAL PROPERTY            [ ) 820 COPYRIGHTS                                              [ )470 RACKETEER INFLU­
[ I 151           MEDICARE ACT      [ )345 MARINE PRODUCT                                        [ ) 830 PATENT                                                          ENCED & CORRUPT
[ I 152          RECOVERY OF                LIABILITY               [ )370 OTHER FRAUD           [ ) 835 PATENT-ABBREVIATED NEW DRUG APPLICATION                         ORGANIZATION ACT
                  DEFAULTED         [ )350 MOTOR VEHICLE            [ ) 371 TRUTH IN LENDING                                                                             (RICO)
                  STUDENT LOANS     [ )355 MOTOR VEHICLE                                         [ )840 TRADEMARK                                                [ )480 CONSUMER CREDIT
                  (EXCL VETERANS)           PRODUCT LIABILITY                                                                   SOCIAL SECURITY                  [ )490 CABLE/SATELLITE TV
[ I 153          RECOVERY OF        [ )360 OTHER PERSONAL
                  OVERPAYMENT                INJURY                 [ )380 OTHER PERSONAL        LABOR                          [   )   861 HIA (1395ft)         [ )850 SECURITIES/
                  OF VETERAN'S       [ )362 PERSONAL INJURY -               PROPERTY DAMAGE                                     [   )   862 BLACK LUNG (923)             COMMODITIES/
                  BENEFITS                  MED MALPRACTICE         [ )385 PROPERTY DAMAGE       [ )710 FAIR LABOR              [   )   863 DIWC/DIWW (405(g))           EXCHANGE
[ I 160          STOCKHOLDERS                                               PRODUCT LIABILITY             STANDARDS ACT         [   )   864 SSID TITLE XVI
                  SUITS                                                                          [ )720 LABOR/MGMT              [   ]   865 RSI (405(g))
[xi 190           OTHER                                             PRISONER PETITIONS                    RELATIONS                                              [ )890 OTHER STATUTORY
                 CONTRACT                                           [ )463 ALIEN DETAINEE        [ )740 RAILWAY LABOR ACT                                                ACTIONS
[ I 195          CONTRACT                                           [ )510 MOTIONS TO            [ ) 751 FAMILY MEDICAL         FEDERAL TAX SUITS                [ )891 AGRICULTURAL ACTS
                  PRODUCT           ACTIONS UNDER STATUTES                  VACATE SENTENCE      LEAVE ACT (FMLA)
                 LIABILITY                                                  28 USC 2255                                      [ ) 870 TAXES (U.S. Plaintiff or
[ )196        FRANCHISE             CIVIL RIGHTS                    [ )530 HABEAS CORPUS         [ )790 OTHER LABOR                   Defendant)                 [ )893 ENVIRONMENTAL
                                                                    [ )535 DEATH PENALTY                 LITIGATION          [ ) 871 IRS-THIRD PARTY                     MATTERS
                                                                    [ )540 MANDAMUS & OTHER      [ )791 EMPL RET INC                  26 USC 7609                [ )895 FREEDOM OF
                                    [ )440 OTHER CIVIL RIGHTS
                                                                                                         SECURITY ACT (ERISA)                                            INFORMATION ACT
                                           (Non-Prisoner)
REAL PROPERTY                                                                                                                                                    [ ) 896 ARBITRATION
                                    [ ) 441 VOTING                                               IMMIGRATION                                                     [ ) 899 ADMINISTRATIVE
[ )210           LAND               [ )442 EMPLOYMENT               PRISONER CIVIL RIGHTS
                 CONDEMNATION       [ ) 443 HOUSING/                                                                                                                PROCEDURE ACT/REVIEW OR
                                                                                              [ )462 NATURALIZATION
[ )220           FORECLOSURE                  ACCOMMODATIONS        [ )550 CIVIL RIGHTS               APPLICATION                                                   APPEAL OF AGENCY DECISION
[ )230           RENT LEASE &        [ )445 AMERICANS WITH          [ )555 PRISON CONDITION   [ )465 OTHER IMMIGRATION                                            [ )950 CONSTITUTIONALITY OF
                 EJECTMENT                    DISABILITIES -        [ ) 560 CIVIL DETAINEE            ACTIONS
                                              EMPLOYMENT                                                                                                          STATE STATUTES
[ )240           TORTS TO LAND                                         CONDITIONS OF CONFINEMENT
[ )245           TORT PRODUCT         [ ) 446 AMERICANS WITH
                 LIABILITY                    DISABILITIES -OTHER
[ )290           ALL OTHER             [ )448 EDUCATION
                 REAL PROPERTY




□
              Check if demanded in complaint:
                                                                             DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
              CHECK IF THIS IS A CLASS ACTION                                AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
              UNDER F.R.C.P. 23                                              IF SO, STATE:

DEMAND $2, o 53, 9og _ gQ OTHER ------- JUDGE ____________ DOCKET NUMBER�-----

Check YES only if demanded in complaint
JURY DEMAND:               !Bl YES DJo                                       NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 7:20-cv-01247-KMK Document 2 Filed 02/12/20 Page 2 of 2




s/ Ryan B. Abbott

                                                    5053673
